Citation Nr: 1825288	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation of post-traumatic stress disorder in excess of 70 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, the Veteran's claims must be remanded, as additional development is required. 

The Veteran contends that his PTSD should be rated at more than 70 percent disabling.  

The Veteran last underwent a VA examination in April 2012 in conjunction with his claim for an increased disability rating for his service-connected PTSD.  Clinical findings of that examination are now six years old, and adjudicating this claim on the evidence then of record without obtaining an updated examination would be an error.  

As VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability due to passage of time and possible increase in disability, a new VA examination is warranted.  38 C.F.R. §§ 3.326, 3.327 (2017); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). 

The Veteran is also claiming a total disability rating based on individual unemployability (TDIU) due to his service connected disabilities, which includes his PTSD.  As entitlement to a TDIU requires an accurate assessment of the Veteran's service-connected disabilities, remand of the issue of TDIU is necessary.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded and associate them with the record.  Updated relevant private treatment records should also be requested. 

2.  Request that the Veteran provide a history of employment including duties performed and duration of employment, and obtain any other relevant employment information. 

3.  The Veteran must be afforded a VA psychiatric examination to determine the severity of his PTSD.  The examiner is to be given access to any claims folder, VBMS file, Virtual VA file, and a copy of this remand.  In accordance with the latest worksheets for rating psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any current disability due to PTSD. 

If more than one psychiatric disorder is diagnosed, the examiners must attempt to distinguish the pathology caused by PTSD from any other diagnosed psychiatric disorder.  If the symptoms cannot be distinguished that fact should be so stated and an explanation why provided. 

A complete rationale for any opinion offered must be provided.

4.  Once the above actions have been completed, together with any other development indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
L. M.  BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




